DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022  has been entered.                          
2.1.	Applicant’s Amendments to Claims and Arguments filled on April 18, 2022  are acknowledged. 
2.2	Claims 2-7, 9 and 16-30 have been canceled. Claim 15 has been withdrawn.  Claims 1, 8, 10 -14 and 31-33 are active.
2.3.	Claims 1, 15 ( currently withdrawn) and 32 have been amended by introducing new limitation : " and a crystallization temperature of from 172°C to less than 195°C, .." . According to Applicant support for this limitation can be found in canceled Claim 29 ( which does provide support for phrase " less than 195°C ")  and in Table 1 and Fig.1 and 3-5. Therefore, scope of Claims 1,15 and 32 has been changed which is required further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 8, 10 -14 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 1 and 32 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because support for newly added limitation with respect to crystallization temperature of from 172°C to less than 195°C of polybutylene terephthalate resin was not found in Applicant's Specification.
Note that  Fig. 1 and 3-5 do not provide support for any numerical values of crystallization temperature and  Table 1 provide support for crystallization temperature 172°C of the powder composition which comprises  PBTI 10 (PBT resin  copolymerized with 10 mol% of Isophthalic acid – see [0078], [0087] of Applicant's Published Specification US 2017/0190905) and 1.0 wt % of fumed silica.  However, no numerical value for PBT polyesters comprising 5 mol%, or 15 mol% or 30 mol% of Isophthalic acid or any other comonomer  ( see Claims 1,15 and 32) have been found in Applicant's Specification. Therefore, newly added limitation of Claims 1,15 and 32 represents a New description requirement and therefore New Matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 8, 10 -14 and 31-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear how PBT polyesters with different ranges of Isophthalic acid or even different and unknown comonomer ( 5 mol% to 15 mol% for Claim 1 and  3 mol% to 30 mol% for Claim 32) may have same range of melting temperatures and same range of crystallization temperatures. Appropriate correction is required.
	                         
                                        Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 8, 10 – 14  and 31-33 are rejected under 35 U.S.C. 103 as obvious over Martinoni ( US 2010/0160547)  in view of  Chang et al “ Copolyesters. VII. Thermal Transitions of Poly ( butylene terephthalate-co-isophthalate-co-adipates) as evidenced by  WU et al “ Crystallization of Poly(ethylene terephthalate–co–isophthalate), 2000 and  Finelli et al " Crystallization kinetics and melting behavior of Poly( butylene -terephthalate) random copolymers – (all NPL previously provided).
5.1.	Regarding Claims 1, 8, 10-14 and 31-33, Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powder and reinforcing particles (see Abstract).  Martinoni pointed out that polyester polymer powder composition, suitable  for laser sintering process, should have melting temperature of less that about 220 0C   and  “preferably  less than about 210 0C .” (see paragraph [0070]).  Martinoni also stated that a range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.  Note that according to Martinoni, Tg, Tm and Tc are measured by DSC using a scan rate 10°C per minute (see [0150]). 
Regarding polyester, Martinoni disclosed that PBT (polybutylene terephthalate) modified with isophthalic acid in the amount of approximately  1/3 by wt. of all acids as preferable choice (see [0079], [0087]): "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
 In this respect, note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids (in this case sum of all acids – terephthalic and isophthalic) and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, then 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0 (zero) to approximately 16.6 mole% - this range is overlapping with range as claimed by Applicant with respect to Claims 1 and 32. Therefore, Martinoni renders obvious scope of Applicant’s Claim 1 with respect to range of IPA ( isophthalic acid ) as established in the art : “  a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ    or/ and " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
5.2.	However, it is well known that presence of co-monomer as IPA will reduce Tm   and because modified PBT of Martinoni has same range of modification by incorporation of IPA in PBT, will lead to melting point below melting point of homo PBT. 
Chang (see Table 1)  teaches that  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
5.3.	Therefore, it is clear that because  Martinoni disclosed  use of same modified PBT for same powder molding composition ( and method) as claimed by Applicant, wherein preferable Tm range of the polymer powder is “ Tm of  220 0C or even more preferably of 210 0C  or less, and preferable choice of the polymer resin is IPA modified PBT,  than it would be obvious to one of ordinary skill to introduce  IPA in PBT in same range as claimed by Applicant per guidance provided by Chang in order to obtain modified PBT powder with same melting temperature as claimed by Applicant.
5.4.	 Regarding Tc (crystallization temperature), note that Tc inherently low than Tm, because polymer melt must be cool down in order to start crystallization process (crystals begin to grow).  It is well known that for similar copolyesters this difference can be about 40 0C.-see evidence presented by Wu   and for PBT modified by IPA – see Finelli (Table 1 and Fig.1) -  (both references  previously provided). However, because same material has same properties : " material  and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)"  than it would be expected that PBT copolymer disclosed  by Martinoni  would have same Tc if tested by same method as used by Applicant. 
5.5.	Regarding presence of "first inorganic substance"   in composition of Applicant's Claim 1, see Martinoni (paragraph [0096]]) wherein the use of fumed silica as flow agent in the amount of 0.01 wt % to about 1 wt% is disclosed. Note that fumed silica has nominal dimensions less than 100 nm (see evidence  presented by Wikipedia – Fumed Silica – reference previously provided).
5.6.	Therefore, because Martinoni combined with Chang  disclosed same basic powder composition as required by Claim 1, then it would reasonable to expect that this composition will  have same properties, including Tc ( crystallization temperature),   Hausner ratio and same angle of repose as it is claimed by Applicant in Claims 13 and 14. 
5.7.	Regarding Claim 8, see Martinoni see paragraph [0091] wherein use of blend of polyester with different polymers including polyesters and polycarbonates are disclosed and also paragraph [0080] with respect to blending ratio with different polyester or amorphous polymer, for example, polycarbonate in the amount up to 30 wt%.
5.8	Regarding Claim 10, see Martinoni paragraph [0097].
5.9.	Regarding Claims 11 and 12  with respect to "second inorganic substance", Martinoni disclosed ( see [0059])  use of inorganic particles, including ceramic particles, glass particles ( which also read on “beads”),  in amount ranging from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) and  preferably dimensions less than 300 microns (see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 80 microns  -  overlapping range as claimed by Applicant. 
6.	Claim 12  is rejected under 35 U.S.C. 103 as obvious over Martinoni  in view of  Chang as evidenced by  WU and  Finelli  as applied to Claim 1 above and in further view of Chung et al " Processing and properties of glass bead particulate-filled functionally graded Nylon-11 composites produced by selective laser sintering", 2006 – reference attached.
6.1.	Discussion with respect to Martinoni, Chang, WU and  Finelli as applied to Claim 1 is incorporated herein by reference.
6.2.	As explained above (see paragraph 4 of instant action) Martinoni combined with Chang disclosed/ taught use of powder composition comprising IPA modified PBT and several fillers, including particulate ceramic and glass particles, wherein fillers can be present in same range as claimed by Applicant,  but is silent with respect to glass beads with specific characteristic diameters as claimed by Applicant in Claim 12.
6.3.	However, use of glass beads with specific characteristics as claimed by Applicant in powder compositions comprising thermoplastic polymers for SLS (selective laser sintering) is well known.
	Chung et al teaches use of glass beads (glass spheres – see 2. Experimental and numerical, page 227) for reinforcement of molded articles and specify pointing out that: "The selection of materials suitable for the fabrication of FGMs by SLS was based on the following criteria. First, materials must be available in powder form. For good spreading on the powder bed, there are limitations on the powder particle size. Powders
should flow freely, even at elevated temperatures, since good powder flow and spreading are required to form each new layer in SLS processing. At the lower end, materials made with diameters less than 10 µm were found to exhibit poor bulk flow at
high temperatures, due to the higher inter particle friction found in extremely fine powders [22]. At the higher end, a typical build layer thickness in the SinterstationTM 2000 machine is in the 100–200 µm range. Therefore, materials with particle sizes in
the 10–150 µm range are preferred." In addition, Chung teaches that the majority of glass beads is in the 45–63 µm range (see Fig.1 and Fig.2).
	Therefore, it would be obvious to one of ordinary skill in the art to use glass beads with preferable specific characteristic size / diameter below 100 µm per guidance provided by Chung in composition for SLS disclosed by Martinoni and Chang  as it established in the art  " Moreover, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).
                                                Response to Arguments
7.	Applicant's arguments filed on April 18, 2022  have been fully considered but they are not persuasive.
7. 1.	 Applicant's principal argument with respect to obvious Rejection of Record over Martinoni as evidenced by Chang, Wu and/or Finelli based on alleged deficiency of  references.  Applicant stated: 
"Applicant maintains that Martinoni as evidenced by Chang, Wu and/or Finelli fail to explicitly teach, or otherwise suggest, the above-identified features of Claim 1" as" a crystallization temperature of from 172°C to less than 195°C" – see page 7 of Remarks filed on April 18, 2022.
7.2.	In response for this principal Applicant's argument note that it was explained in paragraph 5 above, that because Martinoni ( by itself or in combination with evidence provided by Chang) does disclosed same PBT modified with same amount of Isophthalic acid, that this polyester would have same properties including not only Tm but also Tc because : " material  and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)".  
	Applicant did not present any evidence to the contrary. Therefore, this principal Applicant's argument was found unpersuasive. 
Therefore, because all Applicant's argument based on same principal argument that References fails to disclose specific property as Tc of the same polyester, all Applicant's arguments were found unpersuasive.
7.3.	 In addition, note that Applicant's arguments with respect to other features of Applicant's claims 1, 8, 10-14 and 31-33  were completely answered in preceding Office action and incorporated herein by Reference.
  	For reasons provided above, Rejections are maintained.
Conclusion
		THIS ACTION WAS NOT MADE FINAL.

              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763        


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765